Citation Nr: 1509950	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  07-27 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus disorder, other than allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1976, January 1989 to May 1989, May 1993 to August 1993, and June 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that denied the Veteran's claim of service connection for a sinus disorder.

In December 2010, the Board remanded the issue of "entitlement to service connection for a sinus disorder" for additional development.  In December 2013, the Board granted service connection for allergic rhinitis, and remanded the issue of "entitlement to service connection for a sinus disorder, other than allergic rhinitis," for additional development.

In May 2007, the Veteran was afforded a hearing before a Decision Review Officer at the RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In May 2014, the Veteran filed an informal claim for a compensable rating for service-connected right ear hearing loss (service connection is currently in effect for bilateral hearing loss, evaluated as noncompensable [0 percent disabling]).  This issue, it appears, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).


FINDING OF FACT

The Veteran does not have a sinus disorder, other than allergic rhinitis, that was caused by his service.
CONCLUSION OF LAW

A sinus disorder, other than allergic rhinitis, was not caused by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a sinus disorder, other than allergic rhinitis, that was caused by his active duty service.  During his hearing, held in May 2007, the Veteran testified to the following: upon deployment to Kuwait in late 2004, he had such symptoms as congestion, and an inability to talk.  He was told he had a sinus condition due to exposure to sand, rain, cold weather, and/or other factors.  There are no medical records to show treatment for these symptoms at that time because he had to get treatment from another unit's medical facility, as his unit had not yet set up.  He was provided with antibiotics and a nasal spray, with ongoing treatment and continued medication upon his return in November 2005.  He continues to use Nasonex and Sertec.  He has further argued, in essence, that he was noted to have a sinus infection during service, in March 2005, with a finding of chronic sinusitis as recently as September 2013.  

The claims file includes a statement from D.B., received in February 2006, which shows that she states that the Veteran has sinus headaches, sneezing, and a stuffy and runny nose.  Two lay statements, received in June 2007, show that the authors assert that they served with the Veteran, and that he had a "sinus condition" in 2005.  A lay statement from J.W.M., received in February 2014, shows that he asserts that he has known the Veteran for over 20 years, that the Veteran had a sinus condition in Iraq in 2005, and in August 2013 (at which time they were both deployed to South Korea).  

The Board notes that in May 2014, the Veteran submitted a number of reports, that this is following the issuance of the most recent statement of the case in March 2014, and that this evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, the Board has determined that this evidence does not contain any material findings, and that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014), as none of it shows that the Veteran has been diagnosed with the claimed condition.  Accordingly, a remand for RO consideration is not required.

In December 2013, the Board granted service connection for allergic rhinitis.  This issue is not before the Board at this time. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

The Veteran's service treatment records do not show any relevant complaints or findings prior to 2005.  See e.g., February 2003 report of medical history (in which the Veteran indicated he did not have a history of sinusitis, use of an inhaler, wheezing, cough, or bronchitis).  A March 2005 report notes complaints of a three-month history of sinus infection and a sore throat and slight cough.  The report notes that he was provided with a "two pack" a month before, that his symptoms had "cleaned up, then returned" three to four days before.  The assessment was allergic rhinitis.  An April 2005 report notes complaints of nasal congestion, sneezing, and watery eyes.  The assessment was seasonal allergies.  A November 2005 "report of medical assessment" shows that the Veteran reported a history of sinus symptoms, with current use of Zyrtec and Nasonex spray, and baby aspirin.  A November 2005 post-deployment form (DD Form 2796) notes complaints of chronic cough, runny nose, and headaches during service, and currently.  The Veteran reported a history of exposure to a number of potential irritants, to include sand, dust, industrial pollution, smoke, and pesticides.  Private treatment reports dated during the Veteran's last period of active duty include reports from D.H. M.D., dated between November and December of 2005.  These reports show treatment for symptoms that included nasal congestion, and sinus pressure, with use of Zyrtec and Nasonex, and they contain assessments of severe nasal congestion, chronic rhinitis, allergic rhinitis, and a history of asthma.  A November 2005 report notes that a CT (computerized tomography) scan of the sinuses was clear of infection, although there was sinus thickening and opacification.  

As for the post-active-duty service medical evidence, it consists of VA and non-VA reports, dated between 2006 and 2014.    

A VA general medical examination report, dated in March 2006, shows that the Veteran complained of sinus pain and headaches, as well as sinusitis, as of 2004.    

A statement from D.S.S., M.D., dated in February 2008, shows that he asserts that he has been treating the Veteran for 31/2 years.  He states the following: prior to the Veteran's deployment to the Middle East he had no more than minimal and occasional upper respiratory symptoms suspected of being seasonal.  Within three weeks, he has a loss of voice and a fever with greenish-brown mucus and associated headaches.  Later, in Iraq, he was evaluated for cough, sinus congestion, and laryngitis; he was diagnosed with sinusitis and was treated with Septra DS, Duratuss, and Tylenol.  He continued to receive treatment over the next four to five months, with use of Nasonex beginning in April 2005, through the remainder of his tour.  Following his return home, he had a normal CT of the sinuses.  Allergy testing revealed minimal inhalant sensitivity to pollens except for grass, with some degree of mold and dust mite perennial allergen sensitivity.  He has no current environmental factors requiring attention.  He concluded, "Irritants encountered could have played an aggravating role in the persistence of his symptoms and the delay of recovery."  Saline and Nasonex were to be continued.  

A VA examination report, dated in March 2011, shows that the examiner was a physician and surgical resident, who stated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran reported a history of "allergic rhinitis type symptoms" that had drastically worsened in 2005 when he began service in Iraq.  He reported extensive dust and environmental exposure while in Iraq, with symptoms that included nasal discharge and coughing up of yellow phlegm about every two weeks.  He reported being treated with antibiotics and nasal washes.  He was currently using Zyrtec, Nasonex, and nasal saline rinses.  He had not needed steroids or antibiotics in the last year.  The diagnosis portion of the report notes that he was "highly suspicious for chronic rhinitis," and that no imaging was currently available, as required for an opinion on any ongoing abnormalities with his sinuses.  The examiner stated that chronic rhinitis is very frequently confused with chronic rhinosinusitis by both patients and physicians, and the Veteran's history is more suspicious of a chronic allergic rhinitis picture.  However, due to the lack of imaging, the examiner would not provide an opinion as to the current existence of a sinus disorder.  

A private treatment report, dated in October 2013, shows complaints of a two-month history of chronic sinus issues; there was no diagnosis.  An April 2014 prescription indicates use of Levaquin, and an inhaler (Profair); there is no diagnosis.

The claims file includes a treatment record, an examination report, and a "report of medical history," which were all performed in association with National Guard duty, following active duty service ending in 2005.  A September 2013 report is difficult to read, but appears to show that the Veteran complained of "chronic sinusitis" with an exacerbation two weeks before related to exposure to dust while in Korea, and that the assessment was viral/allergic tracheitis.  An examination report, dated in March 2014, shows that his nose, and sinuses, were clinically evaluated as normal.  The associated report of medical history shows that the Veteran indicated that he had a history of sinusitis, and hay fever.  The report notes a history of "allergies and sinus problem," with use of nasal spray and Zyrtec, and "environmental allergies with periodic sinus infections."  

A VA examination report, dated in February 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran has a history of allergic rhinitis.  X-rays were noted to show aerated maxillary sphenoid ethmoid and frontal sinuses, with no bone destruction, and a leftward deviation of the nasal septum.  The examiner concluded that it is less likely as not (less than 50 percent probability) that sinusitis was incurred in or caused by service.  The examiner explained that the Veteran's current ENT (ear, nose and throat) condition is primarily diagnosed as allergic rhinitis, and that the possibility of a current sinus condition is less likely than not the case.  The Veteran testifies that he has had sinus infections and has been given antibiotics over the past year, yet there is no medical documentation to support and back-up his testimony.  A thorough review of his documentation does not support the claim.  The Veteran currently has signs of allergic rhinitis upon examination, such as swollen erythematous boggy turbinates and post-nasal drip.  There are no current findings of sinus pressure, purulent drainage, or headache.  There is no evidence of a sinus condition on present physical examination or current X-ray.  A review of medical research and literature supports the conclusion that chronic issues with allergic rhinitis can often be seen which can often lead to sinus infection.  The Veteran has chronic rhinitis, but it cannot be concluded that he has chronic sinusitis as a result of his chronic rhinitis without resort to mere speculation.  There is no medical documentation, and no current physical or imaging findings, to support a current sinus condition, and establish a correlation between the two conditions.  

The Board finds that the evidence is insufficient to show that the Veteran currently has a sinus disorder, other than allergic rhinitis.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The February 2014 VA examination report contains an opinion that the Veteran does not have a sinus disorder, other than allergic rhinitis.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

In reaching this decision, the Board has considered the February 2008 statement from Dr. D.S.S.  However, he does not indicate that his opinion is based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  Prejean.  There is no evidence in the service treatment records to show that the Veteran was diagnosed with sinusitis during service in Iraq, as Dr. D.S.S. claims.  In addition, Dr. D.S.S. does not specifically state that the Veteran currently has a sinus disorder other than allergic rhinitis.  

The issue on appeal is based on the contention that a sinus disorder, other than allergic rhinitis, has been caused by service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a sinus disorder, other than allergic rhinitis, that is related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also March 2011 VA examination report (in which the examiner stated that chronic rhinitis is very frequently confused with chronic rhinosinusitis by both patients and physicians).  The Veteran's service treatment reports and post-service medical records have been discussed.  An opinion has been obtained in which the examiner concluded that the Veteran does not have a sinus disorder, other than allergic rhinitis.  The Board has determined that service connection for the claimed condition is not warranted. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that a sinus disorder, other than allergic rhinitis, was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as March 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination and the report shows that the examiner concluded that the Veteran does not have the claimed condition. 

In May 2007, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO) at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2007 hearing, the DRO identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

In December 2013, the Board remanded this claim.  The Board directed that the Veteran be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for a sinus disorder other than allergic rhinitis.  In January 2014, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  The Board further directed that appropriate arrangements be made "to have a VA sinus CT scan, or any other appropriate diagnostic study" (emphasis added) conducted, followed by obtaining an etiological opinion.  In February 2014, this was done.  To the extent that the Veteran was not given a CT scan in association with this examination, it appears that the examiner determined that this was not necessary in light of the physical findings and his X-rays (taken at that time), and that the report is therefore in substantial compliance with the Board's remand instructions.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  Finally, to the extent that the Board directed that the claims file be returned "to the examiner who conducted the March 2011 VA psychiatric examination," this was clearly no more than a typographical error: the March 2011 VA examiner was both a physician and a surgical resident.  There is no material reason the claims file was required to be returned to him, and the February 2014 VA examination report indicates that the examiner was a board-certified physician.  The Board's remand instructions were therefore substantially complied with.  Rizzo; see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that the general presumption of competence includes a presumption that physicians remain up-to-date on medical knowledge and current medical studies).  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.





ORDER

Service connection for a sinus disorder, other than allergic rhinitis, is denied.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


